Citation Nr: 0906717	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
prostatectomy and bilateral lymphadenectomy for 
adenocarcinoma of the prostate, currently rated at 60 
percent.

2.  Entitlement to an increase compensable schedular rating 
for impotency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's postoperative prostatectomy and bilateral 
lymphadenectomy for adenocarcinoma of the prostate requires 
the wearing of absorbent materials which are changed 8 to 10 
times per day.

2.  There is no medical evidence of record that the Veteran 
has any penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
postoperative prostatectomy and bilateral lymphadenectomy for 
adenocarcinoma of the prostate have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527, 7528 (2008).

2.  The criteria for a compensable schedular rating for 
impotency have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522, 7528 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's 
duty to notify and assist upon receipt of a claim for 
benefits.  This appeal, however, arouse of the RO's decision 
to evaluate the Veteran's current disability level, rather 
than from a claim for benefits by the Veteran.  Therefore, it 
is not clear that the provisions of the law and regulations 
governing the duty to notify and assist apply.  The Board 
acknowledges that no VCAA letter was provided to the Veteran, 
prior to the December 2004 rating action that continued his 
disability ratings, but his statements throughout the process 
indicate this was harmless.  The Veteran's April 2005 
statement and February 2006 appeal, reflects actual knowledge 
of the type of evidence necessary to support his claim.  

Additionally, a December 2005 Statement of the Case 
adequately explained what evidence would warrant an increased 
rating, as required by the Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), decision.  The Statement of the Case 
contained the specific rating criteria from Diagnostic Codes 
7522, 7527 and 7528, as well as other relevant regulations.  
The Statement of the Case further explained that medical 
evidence is considered in assigning a disability rating.  
Although the information contained in this Statement of the 
Case was not provided prior to the December 2004 rating 
action, the Board finds that this did not result in any 
prejudice to the Veteran.  The Veteran has been represented 
by a service organization throughout the appeal, and he was 
allowed to an opportunity to submit additional evidence 
(which he did not).  Ultimately, the Veteran had a meaningful 
opportunity to participate in the adjudication process, so he 
was not prejudiced by the lack of a VCAA letter, or any 
notice deficiency, and a remand for further notice is 
unwarranted.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded a VA examination, his VA and service treatment 
records have been obtained, and he has not requested a 
hearing concerning this claim.  Based on these facts, the 
Board finds all reasonable efforts were made by the VA to 
obtain evidence necessary to establish an increased rating, 
so the VA has no outstanding duty to provide further 
assistance to the Veteran with the development of evidence.

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran is currently rated at 60 percent for 
postoperative prostatectomy and bilateral lymphadenectomy for 
adenocarcinoma of the prostate (prostate disorder), under 
38 C.F.R. § 4.115b, DC 7528-7527, and a noncompensable rating 
has been assigned for the Veteran's impotency, under 7528-
7522.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  The December 
2003 continuation of these ratings forms the basis of the 
Veteran's present appeal.  

Under DC 7527 prostate gland injuries, infection, 
hypertrophy, and postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, which ever 
predominates.  The highest rating under the voiding 
dysfunction criteria is 60 percent and requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  The highest rating under 
the urinary tract infection criteria is 30 percent and this 
rating requires recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management.  

Under DC 7522, a 20 percent rating is warranted for a penile 
deformity with loss of erectile power.  Additionally, a 
rating assigned under this Diagnostic Code may warrant 
assignment of special monthly compensation under 38 C.F.R. 
§ 3.350.

An April 2001 VA medical note documents the condition of the 
Veteran's disorders.  This record indicates the Veteran 
required the usage of 10 to 12 incontinence pads per day.  
There is also a notation that the Veteran experienced 
increased impotency; however, there is no indication of any 
penile deformity.  

At a December 2004 VA medical examination, the level of the 
Veteran's disorders was again assessed.  During this 
examination, the examiner noted the Veteran's account of 
difficulties with his catheter device, his usage of 8 to 10 
incontinence pads per day, and an incontinence bed pad.  The 
Veteran also relayed job related difficulties associated with 
his prostate disorder, though he reported being unemployed 
since December 2003.  The examiner also recorded the 
Veteran's ability to achieve erection 6 out of 10 times.  
Further, physical examination revealed "no evidence of 
penile deformities," though "there [was] loss of erectile 
power.  

A March 2005 VA treatment note is also of record reflecting 
the Veteran's difficulties with incontinence and impotency.  
As it relates to both disorders, the doctor opined that 
neither condition would likely improve without additional 
surgery.  At this time, the Veteran indicated he was not 
interested in additional surgery.  

Prostate Disorder

Based on the evidence of record, the Board finds the 
Veteran's prostate disorder is predominated by a voiding 
dysfunction and warrants a 60 percent disability rating, 
under Diagnostic Code 7257.  Both the April 2001 VA medical 
record and the December 2004 VA examination specifically 
noted that the Veteran required the usage of more than 4 
incontinence pads per day.  Though a March 2005 VA medical 
treatment record indicates the Veteran's incontinence will 
likely not improve without surgery, Diagnostic Code 7257 
contemplates the level of disability caused without 
additional surgery.  The Board further notes that a 60 
percent rating is the highest rating available under 
Diagnostic Code 7527.

The Board has considered rating the disorder under various 
other Diagnostic Codes, however, the Veteran does not have 
multiple urethroperineal fistulae which would warrant a 100 
percent rating under Diagnostic Code 7519.  Further, there is 
no evidence the Veteran has had a kidney transplant, which 
would warrant a 100 percent rating under Diagnostic Code 
7531.  

Impotency Disorder

The criteria for a compensable rating under Diagnostic Code 
7522 are not met.  The examiner, at the Veteran's December 
2004 VA examination, specifically noted that there was no 
penile deformity.  Though both the December 2004 VA 
examination and March 2005 VA treatment record indicate the 
Veteran experiences a loss of erectile power, there is no 
indication that he has any physical penile deformity.  In 
fact, no medical evidence of record indicates the Veteran has 
ever had any penile deformity.  Absent evidence of a penile 
deformity, a noncompensable rating is the only appropriate 
rating for the Veteran's impotency under Diagnostic Code 
7522.  Be that as it may, the Board notes that the Veteran is 
entitled to, and is receiving, special monthly compensation 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on 
his impotency.

In reaching these decisions, the Board observes that no 
unusual circumstances are present here, as to render 
impractical the regular schedular standards.  The Board 
acknowledges the Veteran's disability may impact his 
employment, as noted in his December 2004 VA examination.  
However, there is no showing of frequent periods of 
hospitalizations and any interference with the Veteran's 
employment is contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  Additionally, the Board notes that the Veteran's 
disorder does not appear to have changed significantly as to 
warrant a staged rating; and that the preponderance of the 
evidence is against such a claim.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999).





	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for postoperative prostatectomy and 
bilateral lymphadenectomy for adenocarcinoma of the prostate, 
currently rated at 60 percent, is denied.

An increase compensable schedular rating for impotency is 
denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


